Citation Nr: 1749141	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for the left side of the body being smaller than the right side of the body.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1978.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified in front of a Decision Review Office, at the RO, in September 2009.  A transcript has been associated with the Veteran's claims file.

The Veteran testified in front of the undersigned Veterans Law Judge, at the RO, in August 2016.  A transcript has been associated with the Veteran's claims file.  In January 2017, the Board remanded the appeal for further development.  As pertaining to the Veteran's new and material evidence, COPD, and back disability claims, the requested development has been accomplished.


The issues of entitlement to service connection for a back disability, entitlement to service connection for the left side of the body being smaller than the right side of the body and entitlement to service connection for a hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2006 decision, the Board denied Veteran's claim for service connection for diabetes mellitus.

2.  New evidence received since the November 2006 Board decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.  

3.  COPD is neither etiologically related to an in-service injury, event, or disease, nor is it related to a service-connected disorder.

4.  A back disability is neither etiologically related to an in-service injury, event, or disease, nor is it related to a service-connected disorder.


CONCLUSION OF LAW

1.  Evidence received since the final November 2006 Board decision in connection with the Veteran's claim of service connection for diabetes mellitus is new and material and the claim is reopened.  38 U.S.C.A. Â§ 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1100 (2017).

2.  The criteria for service connection for COPD are not met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

As pertaining to the new and material evidence issue, no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening the claim of service connection for diabetes mellitus.

Regarding the service connection claims considered on their merits, VA's duty to notify was satisfied by September 2007, March 2008, and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment and personnel records, private and VA medical records, and the statements of the Veteran in support of her claim. 

The Board remanded the issue on appeal in January 2017 in order to obtain additional VA medical center treatment notes, service treatment records, and a new VA examination.  In accordance with the mandates of the remand, additional VA medical center treatment and service treatment records were obtained.  Additionally, the Veteran was afforded a new VA examination pursuant to her back disability claim.  

Regrettably, while records from Grissom Air Force Base were obtained and associated with the claims file, records were requested from the Wright-Patterson Air Force Base, but no such records were found.  The Veteran's claims file includes requests from Wright-Patterson Air Force Base and a negative response in March 2017 finding that no records were located.  The Board finds that all available means of obtaining service treatment records have been exhausted and further efforts would be futile.  

A review of the claims folder reveals that VA has fulfilled its duty to assist the Veteran.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for diabetes mellitus was denied in an August 2002 rating decision, the Veteran appealed the decision and the appeal was denied by the Board in November 2006.  The Board found that the Veteran's diabetes mellitus was not shown in service and was not related to the Veteran's service-connected residuals of a left thoracotomy.

The evidence considered by the Board at the time of the November 2006 decision included the Veteran's service treatment records, private treatment records, a December 2004 medical opinion and statements submitted by the Veteran in support of her claim.  At the time of that decision, the Veteran's primary contention was that diabetes was related to the in-service removal of a tumor.  See May 2002 Statement in Support of Claim.  

Evidence associated with the claims file since the November 2006 Board denial include additional private treatment records , VA treatment records and the Veteran's September 2009 Decision Review Officer and August 2016 Board hearing transcripts.  Also included in the claims file are additional statements in support of the Veteran's claim.  Such statements include a March 2014 letter in which the Veteran suggests that her diabetes began in service.  The Veteran argues that a November 1977 service treatment record demonstrates a low glucose level after eating which indicates diabetes.  She suggests that the American Diabetes Association found that this was below average.  The Veteran also submitted a document from the Bluefield Regional Medical Center's Diabetes Management Program.  The document notes "when your body doesn't make enough insulin to keep the insulin/glucose balance, or when the insulin you do doesn't work as well as it should, you have diabetes."

While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C.A. § 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Here, the Veteran has provided new information which may support her claim for direct service connection.  Accordingly, the Veteran's new theory of entitlement constitutes new and material evidence sufficient to reopen her claim.

As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for diabetes mellitus is addressed in the Remand section below.

III.  Criteria and Analysis for Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  Arthritis is included in the enumerated chronic diseases.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (a), (b).

A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Finally, in support of her claim, the Veteran has submitted internet articles, copies from medical dictionaries and informational documents in support of her claim.  With respect to the treatise evidence, the Board finds that it is of little probative value.  While the submitted evidence may serve to better inform the Veteran, articles and studies do not pertain to the specifics of a possible relationship between the Veteran's service, to include her in-service thoracotomy, and her back and COPD disabilities with a degree of certainty such that, under the facts of this case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Thus, the treatise evidence submitted by the appellant is too general and non-specific to merit much weight in support of the Veteran's claims. See also Wallin v. West, 11 Vet. App. 509, 514 (1998)




Back Disability

The Veteran contends that she has a back disability which is related to his service, to include as due to her May 1976 removal of a posterior mediastinal mass found to be a mediastinal tumor of benign gangliobastoma.  The Veteran is shown to have a current back disability, the question before the Board is whether the Veteran's present back disability is related to service, to include the Veteran's thoracotomy or to the service-connected residuals of that procedure.  

The Veteran's service treatment records demonstrate that the Veteran underwent a left thoracotomy for removal of a benign neurogenic tumor from the posterior mediastinum.  A back disability or back symptoms are not noted in operative notes.

The Veteran's service treatment records additionally include a January 1977 physical profile for back strain.  The release of restriction was dated a week later.  A September 1977 report of medical examination for separation purposes included a finding of a normal spine.  The examiner's comments included the Veteran's report of recurrent back pain since 1976, the Veteran reported that she woke up every morning with a back ache which she treated with muscle relaxer and ice treatments with good results.  The Veteran's corresponding September 1977 report of medical history includes the Veteran's assertion of recurrent back pain.

Private treatment records include an October 2001 treatment note in which the Veteran complained of neck pain and lower back pain.  The Veteran reported that she had neck pain for approximately six months and lower back pain which was present for some time.  She reported that pain in both areas began spontaneously without any precipitating event and that she did not seek medical treatment until February.  

The Veteran reported neck pain which was not constant and precipitated by stress.  The Veteran reported that her lower back pain was not constant and was especially precipitated with activities and hard work.  Diagnoses of cervical/dorsal musculoligamentous strain and lumbosacral musculoligamentous strain were provided.  

A November 2001 x-ray report included findings of mild degenerative disk changes and spondylosis at the C5-6 vertebra level.  

A December 2001 private treatment record includes a finding of generalized osteoarthritis and fibromyalgia syndrome.

A September 2004 private MRI report includes the Veteran's report of low back pain radiating in to both legs and pelvic region since August 2004.  Following an MRI, a finding of abnormal marrow deposits in the left body of the T-11 vertebra and the central body of the T-12 vertebra.  A differential diagnosis included metastatic disease with hemorrhage versus neoplastic disease which produced local marrow edema.  An addendum included indicated benign hemangiomas in the T11 and T12 vertebral bodies.  

An October 2004 private orthopedic consultation and evaluation included the Veteran's complaint of low back pain.  It was noted that the Veteran presented lower back pain which developed spontaneously sometime in August 2004.  

A December 2004 disability determination from the Social Security Administration includes a finding that the Veteran was disabled beginning in August 20, 2004 due to spinal disc disorders and osteoarthritis.  In her application for disability benefits, the Veteran reported that her condition first bothered her on August 20, 2004 when her condition became too severe to work.  The Veteran reported that she had worked as a certified nursing assistant from 1986 to 2004.  The Veteran's application includes the Veteran's report that she was constantly on her feet, lifting, transferring and assisting patients before her pain had started.  

At a July 2008 VA neurology examination, the Veteran reported that she had lumbar and lower thoracic pain.  She also complained of cervical pain.  The Veteran reported that he believed she had two hematomas on the spine.  Following review of the claims file and examination of the Veteran, it was noted that the Veteran had a mild form of pure sensory neuropathy secondary to the presence of the first ten inches of thoracotomy scar on the left from just below the left breast traveling around the mid-scapular region.  The examiner stated that there was no evidence of a historical or physical nature of any pain generated in any portion of the back by her thoracotomy scar.  

In a July 2008 VA examination of the spine, following a review of the Veteran's claims file and examination of the Veteran, the examiner concluded that it was not likely that the Veteran's diagnosed thoracic strain was related to her thoracotomy scar since she had arthritis in multiple areas of her back, but rather that the Veteran's thoracic strain was a naturally occurring phenomenon.  

At her September 2009 hearing before a decision review officer (DRO), the Veteran stated that she started to have back problems following her in-service surgery.  The Veteran explained that during service she was moving a big tire and hurt her spine.  She stated that she was told to go home and treat herself with cold packs and a muscle relaxer.  

At a December 2009 VA examination, the Veteran reported that she had an onset of low back pain during her military enlistment which was ongoing and chronic in nature.  The Veteran did not describe any specific injury or trauma to the low back but stated that low back pain began in 1974.  The Veteran described constant chronic pain.  Following review of the claims file and examination of the Veteran, the examiner concluded that it was less likely than not the Veteran's current chronic low back condition was related to its onset in 1974 during the military without incident of significant trauma or injury to the back.  The examiner stated that this was more likely than not normal age progression.

At her August 2016 Board videoconference hearing, the Veteran noted that she hurt her back in service when she was given a muscle relaxer.  She stated that she did not go to work right after serving, that she was a home maker.  She stated that her back ached on and off but that when working as a certified nursing aide, where she did a lot of lifting and pulling, her back started aggravating her.  

Having considered the evidence in favor of and against the Veteran's claim, the Board finds the medical evidence persuasive that the Veteran's back disability is not related to service.  

The Board is cognizant of the Veteran's multiple statements in support of her claim.  However, the Board notes that the evidence does not demonstrate continuous back pain since service, instead multiple treatment records note sudden onsets of symptoms and the Veteran's records indicate a more recent onset of 2004 for many of her back complaints.  Further, even if those statements could be read as claiming an onset of her current back disability in service and continuity of symptomatology since service, the Board finds that the statements are not competent evidence, because, while lay statements can attest to observed symptoms, the Veteran is not shown to have the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the current back disability.  Determining the etiology of the diagnosed back disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is shown to have worked as a certified nursing assistant, the record does not indicate that she has the medical expertise to report the etiology of her back pain or to determine whether her back disabilities are related to service or to an in-service removal of a benign tumor.  Thus the medical findings of the Veteran's VA examiners that the Veteran's back disability is neither related to service directly, or to a service-connected disorder but instead is likely related to aging, outweigh her lay statements to the contrary.  

In this respect, the Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a back disability which is related to active military service.  Accordingly, the Veteran's service connection claim for a back disability is not warranted.

COPD

The Veteran contends that she has COPD which is related to her service, to include as due to her May 1976 removal of a posterior mediastinal mass found to be a mediastinal tumor of benign gangliobastoma.  COPD is shown by the evidence of record, the question before the Board is whether COPD is related to the Veteran's service, to include the Veteran's thoracotomy or to the service-connected residuals of that procedure.  

The Veteran's service treatment records include the Veteran's September 1977 report of medical examination which included the Veteran's report of shortness of breath and on occasion secondary to running.  The Veteran reported pressure in her chest since the removal of a tumor in May 1976.  Examination of the lungs and chest were reported as normal.

A November 2001 private treatment note for recurrent headaches included the Veteran's report that she had quit smoking seven months prior but before that smoked a pack of cigarettes a day.  A September 2003 private radiology report includes a finding of mild COPD.  A December 2003 treatment note includes a finding that the Veteran was a pack a day smoker.

The Veteran was afforded a VA examination in December 2015.  The Veteran was noted to have a diagnosis of COPD.  The Veteran noted shortness of breath with exertion for two years.  It was noted that a September 2005 treatment note includes the Veteran's report of a 30 year one pack per day smoking history.  

It was noted that the Veteran claimed service connection for COPD secondary to her in-service left thoracotomy and/or as first manifesting during military service as shortness of breath during running at noted at her discharge examination.  
The examiner noted that the Veteran underwent a left sided thoracotomy for removal of a mediastinal mass/tumor.  Thereafter, the Veteran suffered from recurrent chest pain and was also treated for an upper respiratory infection.  At the time of discharge from military service, the Veteran was noted to have shortness of breath secondary to running.  

Following review of the claims file and examination of the Veteran, the VA examiner concluded that the Veteran's COPD is not due to or caused by the left sided thoracotomy for removal of mediastinal mass tumor, or related to chest pain, upper respiratory symptoms or shortness of breath treated during military service or as noted at discharge.  The examiner explained that the Veteran's COPD was due to her prolonged smoking history.  The examiner explained that the pathology of COPD was a disease se of the small airways of the lungs due to alveolar destruction from chronic irritant exposure, i.e. her smoking history.  

Under 38 C.F.R. § 3.300 (a), for claims received by VA after June 9, 1998, disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (a) (2017).  Further, the medical evidence of record fails to relate the Veteran's COPD to service in any way.  Instead, the medical evidence which discusses the possibility of such a relationship, the findings of the December 2015 VA examiner, note in no uncertain terms that the Veteran's COPD is due exclusively to her smoking.

The preponderance of the evidence is against the Veteran's claim for service connection for COPD.  As above, while the Veteran contends that there is a relationship between her service and COPD, she is not found to have the medical expertise to make such a medical determination.   In this case, given the VA examiner's finding that the Veteran's COPD is due to an irritant exposure, her smoking history, and given that the Veteran's treatment records note years of regular smoking, the evidence is against the Veteran's claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened, and the appeal is granted to that extent only.

Entitlement to service connection for chronic obstructive pulmonary disease is denied.

Entitlement to service connection for a back disability is denied.


REMAND

Initially, having reopened the Veteran's claim for entitlement to service connection for diabetes mellitus, the issue is referred back to the RO for adjudication of the claim on its merits.

Additionally, new VA opinions are necessary in conjunction with the Veteran's hiatal hernia and right and left side discrepancy claims.

Specifically, in a March 2017 gastrointestinal VA examination, the examiner provided the following opinion following examination of the Veteran and review of the records: "the Veteran's claimed 'hiatal hernia' neither occurred in nor was caused by the Veteran's active duty service.  Therefore it is less likely that the Veteran's claimed contention of 'hiatal hernia' is a disability related to service, specifically her in-service surgery on a non-cancerous tumor."

This rationale is inadequate.  Specifically, the cyclical nature of the findings provides no rationale for the conclusion but merely repeats it.

Further, in its January 2017 remand, the Board remanded the issue of service connection for the left side of the body being smaller than the right side of the body for a VA examination in which the examiner directly addressed Dr. R.K.'s October 2001 private examination which demonstrated that the girth of the right arm was 1/2 inch larger than the left.  

Thereafter, the Veteran underwent a VA examination in March 2017 wherein the examiner addressed November 2001 findings Dr. R.K. which confirmed equal length of the Veteran's extremities ,but not the October 2001 findings described above.  

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  As the examinations described above are inadequate, if possible, the claims file should be returned to each examiner, respectively, for a more complete medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2017 esophageal disorders VA examiner, if available, or if not available provide a new examiner with the claims file for review.

The examiner must provide a thorough opinion as to whether the Veteran's hiatal hernia is at least as likely as not (probability of 50 percent or better) related to service or any in-service treatment, specifically her in-service surgery on a non-cancerous tumor.  

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of symptoms since service.

2.  Return the claims file to the March 2017 neurological disorders VA examiner if available, or if not available provide a new examiner with the claims file for review. 

The examiner must provide a thorough opinion as to whether it is at least as likely as not (probability of 50 percent or better) that the Veteran has a disability manifested by the left side being smaller than the left which is related to service or any in-service treatment, specifically her in-service surgery on a non-cancerous tumor.  

The examiner is asked to specifically address the October 2001 findings of Dr. R.K. which note that the Veteran's right arm is a 1/2 inch bigger than the left.

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of symptoms since service.

3.  Refer the claims file to a VA endocrinologist for review. 

The examiner must provide a thorough opinion as to whether it is at least as likely as not (probability of 50 percent or better) that the Veteran has diabetes mellitus which is related to service or any in-service treatment, specifically her in-service surgery on a non-cancerous tumor and any low glucose reading.  

The examiner is asked to specifically address a November 1977 service treatment record showing a low glucose level after eating and a document from the Bluefield Regional Medical Center's Diabetes Management Program.  The document notes "when your body doesn't make enough insulin to keep the insulin/glucose balance, or when the insulin you do doesn't work as well as it should, you have diabetes.".

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must also consider the Veteran's reports of symptoms since service.


4.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


